Citation Nr: 0724036	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 
20, 2003, for the award of service connection for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1988.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
March 2006 before a decision review officer (DRO).  He was 
scheduled to testify at a Board hearing scheduled for May 7, 
2007, in Washington, D.C., but he did not show for that 
hearing.  


FINDINGS OF FACT

1.  The veteran has auditory acuity levels no worse than 
Level I in the right ear, and Level IV in the left ear.

2.  An informal claim of service connection for bilateral 
hearing loss was first received on November 20, 2003.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2006).

2.  The criteria for the award of an effective date prior to 
November 20, 2003, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of service 
connection for hearing loss, a VCAA notice letter was sent in 
January 2004, prior to the RO's May 2004 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send treatment records himself.  In a March 
2006 letter to the veteran, the RO additionally informed him 
of the criteria for establishing a rating and an effective 
date in connection with his appeal.  The RO also sent a VCAA 
notice letter in connection with the veteran's appeal for an 
initial compensable rating for hearing loss during April 
2006, and another VCAA notice letter in connection with his 
appeal for an earlier effective date for hearing loss during 
July 2006.  The Board also notes that the veteran was 
provided with comprehensive rating and effective date 
information in a March 2005 statement of the case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for hearing loss, some of the required notice was 
not provided to the veteran until after the RO entered its 
May 2004 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  


B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of service connection for hearing loss 
during March 2004, and another VA examination in connection 
with his appeal for an initial compensable rating for hearing 
loss during April 2006.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Board notes that the veteran's representative, in his May 
2007 appeal brief, has contended that the audiometric 
examinations afforded the veteran are inadequate because 
testing in a sound-controlled room does not equate to 
evaluating the effects of the veteran's hearing loss on the 
ability to function under the ordinary condtions of daily 
life, and upon his ordinary activity.  However, as futher 
discussed below, disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  The reports of audiometric 
examinations conducted by VA in March 2004 and April 2006 
contain all the data necessary for adjudication in this case 
according to applicable law and regulations.  Therefore, the 
Board finds that the contentions of the veteran's 
representative do not have any legal merit.




II.  The Merits of the Veteran's Claims

A.  Initial Compensable Rating for Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board is required to make its determination with respect to 
the schedular rating on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 
supra.  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are two medical reports of record that contain the 
speech discrimination and puretone audiometry data necessary 
to rate the veteran's impairment; the report of a March 2004 
VA examination, and the report of an April 2006 VA 
examination.  

With respect to the earliest of these two examinations, the 
record shows that audiometric testing in March 2004 revealed 
puretone thresholds of 5, 55, 60, and 60 decibels in the 
veteran's right ear, and 15, 65, 75, and 80 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 45 for the 
right ear and 59 for the left ear.)  Additionally, the 
veteran had speech discrimination scores of 100 percent for 
the right ear, and 68 percent for the left ear.  Under the 
applicable criteria and Table VI, these results correspond to 
Level I acuity in the right ear, and Level V acuity in the 
left ear.  Application of the Level I and Level V findings to 
Table VII results in a noncompensable (0 percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the veteran was examined by VA in April 2006, 
audiometric testing revealed puretone thresholds of 10, 60, 
60, and 65 decibels in his right ear, and 15, 65, 75, and 80 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 49 
for the right ear and 59 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent in the right 
ear, and 76 percent in the left ear.  Under the applicable 
criteria and Table VI, these results correspond to Level I 
acuity in the right ear, and Level IV acuity in the left ear.    
Application of the Level I and Level IV findings to Table VII 
results in a noncompensable (0 percent) rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

There is no suggestion by the VA audiometric examiners that 
use of the speech discrimination test was inappropriate in 
the veteran's case, and the evidence does not demonstrate 
that he has an "exceptional" pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 (2006).  Accordingly, there is 
no basis for the assignment of a higher initial schedular 
rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a compensable rating have not been met since the 
time that the veteran was awarded service connection.  A 
"staged rating" is not warranted.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Id.  

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Earlier Effective Date

The veteran contends that he should be granted an earlier 
effective date back to the hearing examination in January 
1986 that showed he had hearing loss and was wearing hearing 
aids, which resulted in a medical discharge from service due 
to hearing loss in March 1988.  He also contends that, when 
he was discharged, he was erroneously told that he could not 
come to VA for compensation, and that is why he did not file 
a claim until November 20, 2003.  However, the fact remains 
that the veteran did not file a claim for service connection 
for hearing loss at that time, and he did not do so until 
November 20, 2003. 

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  See 38 
C.F.R. § 3.400 (2006).  In the present case, where the 
veteran was awarded service connection on a direct basis, the 
effective date of the award is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from active duty; 
otherwise it is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2006).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
effective date prior to November 20, 2003 for the award of 
service-connected compensation benefits.  The record shows 
that the veteran was discharged from active military service 
in March 1988, and that VA first received his claim for 
service connection for hearing loss on November 20, 2003; 
more than a year later.  Although the veteran was diagnosed 
with hearing loss during service in 1986, he did not file his 
claim for service-connected benefits until November 20, 2003.  
Therefore, under the governing law, outlined above, the 
effective date of his award can be no earlier than November 
20, 2003; the date of receipt of his informal application.

The Board notes that the veteran's contention that his award 
should be made effective from January 13, 1986, when he was 
first diagnosed with hearing disabilities, but then was told 
upon his medical discharge from service in March 1988 that he 
could not make a claim with VA for compensation, is 
essentially one of equity. (The Board notes that, if the 
veteran had made a claim while in service, the earliest 
effective date allowable by law would be March 2, 1988, the 
day after he was discharged from service.)  However, as 
explained above, the Board has decided this case based on the 
law and regulations.  The Board is bound by the law, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An effective date earlier than November 20, 2003, for the 
award of service connection for bilateral hearing loss is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


